Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

The response filed on 02/08/2021 has been entered and made of record.
Claims 8-11 and 19-20 are canceled.
Claims 1-7, 12-18 and 21-23 are pending.



REASON FOR ALLOWANCE



The invention claimed in claims 1 and 17 is an image fusing method and an image acquisition apparatus with the distinct limitation (emphasis added):  “converting a first image into a first intermediate image; converting a second image into a second intermediate image including a plurality of components; calculating a gradient at a first pixel of the first intermediate image; determining a first weight for a first pixel value at the first pixel according to the gradient; determining, according to the first weight, a second weight for a second pixel value of one of the plurality of components at a second pixel of the second intermediate image; fusing the one of the plurality of components of the second intermediate image with the first intermediate image to obtain a fused component, including calculating a weighted sum of the first pixel value and the second pixel value based on the first weight for the first pixel value 



The invention claimed in claim 18 is an image fusing method with the distinct limitation (emphasis added):  “An image fusing method comprising: obtaining a grayscale image; obtaining a color image including a plurality of components; combining, by weighted fusion, the grayscale image with one of the plurality of components of the color image to obtain a fused component, a first weight for a first pixel of the grayscale image in the weighted fusion depending on a gradient at the first pixel of the grayscale image, and a second weight for the one of the plurality of components at a second pixel of the color image in the weighted fusion depending on the first weight; and combining the fused component and other ones of the plurality of components of the color image to obtain a target image”.


Prior arts were found and applied in the prior action[s]. See the last Office Action[s] and Notice of References Cited in the Office Action[s]. No strong motivation to combine the prior arts of the record is found to teach the combination of said limitations.



	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-7, 12-18 and 21-23 are allowed.


CONTACT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/

Primary Examiner, Art Unit 2488